                                                                                      FILED
                              UNITED STATES DISTRICT COU
                            SOUTHERN DISTRICT OF CALIFO                              JAN 18 2020
                                                                                CLERK US Di§
 UNITED STATES OF AMERICA,                                                   SOUTHERN oisi-R1c;R1cT COURT
                                                                                                OF CALIFORNIA
                                                                                                       DEPUTY


                                       Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
 CLAUDIA MADRIGAL-DE LA CRUZ (1),


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      21 USC 952,960-IMPORTATION OF METHAMPHETAMINE




Dated:   1/13/2020
